Martin, J.
delivered the opinion of the court.
The defendant is appellant from a judgment by default, on a charge [475] of his having tortiously taken and detained a slave, horse and dray, belonging to the plaintiff. He assigns as error apparent on the face of the record, that the damages claimed were assessed by the court without the intervention of a jury.
*656It appears to us that this asignment of error must prevail. The action is instituted for a tort, and the Code of Practice requires, “ that whenever from the nature of the demand, damages wre to Toe assessed, the court will direct a jury to be summoned to find the same, in the same manner as if the defendant had answered.” Art. 313.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, so far as relates to the question of damages; and that the case be remanded for further proceedings according to law: but in all other respects affirmed; — the plaintiff and appellee paying the costs of the appeal.